—Orders, Family Court, Bronx County (Gloria Sosa-Lintner, J.), entered December 13, 1995, which, inter alia, adjudged and declared that respondent’s decedent is the father of the petitioner’s child nunc pro tunc as of December 21, 1990, the date of the original order of filiation vacated on January 31, 1994, unanimously affirmed, without costs.
The evidence is clear and convincing that the decedent had openly and notoriously acknowledged the child as his own (Family Ct Act § 519 [d]), and was the father of the child. To the extent the record raises legitimate issues of credibility, we see no reason to disturb the findings of the Trial Judge (see, Matter of Kimiecik v Mark RR., 86 AD2d 953, lv denied 56 NY2d 505), which in substantial part are based not just on witness demeanor but legitimate inferences drawn from unrefuted *289facts. For example, the testimony of respondents’ handwriting expert that the signature on the Statement of Paternity was not the decedent’s was rejected not just on the basis of the cumulative weight of the countervailing evidence, but also because to credit the handwriting expert would be to accept that petitioner managed to entice a neutral notary to help create a fictitious acknowledgement of decedent’s paternity in anticipation of a dispute that did not arise until three years after the decedent’s death and the filing of the original order of filiation. Also compelling was the testimony not only of petitioner but also of the decedent’s own family member as to his sexual access to petitioner and his interaction with the child during the short time he had with her, as well as respondents’ actions in giving the child gifts and acknowledging her as a survivor of the decedent in a eulogy at his funeral. There is no merit to respondents’ claim of bias on the part of the court. Concur—Milonas, J. P., Rosenberger, Wallach and Nardelli, JJ.